Case: 12-51267   Document: 00512572722   Page: 1   Date Filed: 03/25/2014




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                              United States Court of Appeals
                                                                       Fifth Circuit

                              No. 12-51267                           FILED
                            Summary Calendar                   March 25, 2014
                                                                Lyle W. Cayce
                                                                     Clerk
UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

BERNARDO L. LACOUR, also known as Leon Lacour, Jr., also known as
Bernardo Leonard Lacour, also known as Bernardo Lecour, also known as John
Doe, also known as Bernie Lacour, also known as Bernard Lacour,

                                         Defendant-Appellant
______________________
Cons. w/No. 13-50010

UNITED STATES OF AMERICA

                                         Plaintiff-Appellee

v.

BERNARDO LACOUR,

                                         Defendant-Appellant


                Appeals from the United States District Court
                      for the Western District of Texas
                          USDC No. 5:10-CR-1067-1
                          USDC No. 5:10-CR-840-1
     Case: 12-51267      Document: 00512572722         Page: 2    Date Filed: 03/25/2014


                           No. 12-51267 c/w No. 13-50010



Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       Counsel appointed to represent Bernardo L. Lacour has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Lacour has filed a response. The record is insufficiently developed to allow
consideration at this time of Lacour’s claims of ineffective assistance of counsel;
such a claim generally “cannot be resolved on direct appeal when the claim has
not been raised before the district court since no opportunity existed to develop
the record on the merits of the allegations.” United States v. Cantwell, 470
F.3d 1087, 1091 (5th Cir. 2006) (internal quotation marks and citation
omitted).
       As to Lacour’s conviction and sentence for wire fraud in case number 12-
51267, we have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Lacour’s response.            We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
       As to Lacour’s revocation of probation in case number 13-50010, Lacour
has completed his 24-month sentence.               No further term of probation or
supervised release was imposed upon revocation. Thus, Lacour’s appeal of the
revocation of probation and sentence is moot. See Spencer v. Kemna, 523 U.S.
1, 7 (1998). Accordingly, as to case number 12-51267, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED.                   As to case number 13-50010,



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2
    Case: 12-51267   Document: 00512572722   Page: 3   Date Filed: 03/25/2014


                      No. 12-51267 c/w No. 13-50010

counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED as moot.




                                    3